RENDERED: NOVEMBER 12, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-1601-MR

THIRTEEN STREET
DEVELOPMENT, LLC, AND
VULCAN INVESTMENTS, LLC                                            APPELLANTS


                 APPEAL FROM WARREN CIRCUIT COURT
v.              HONORABLE STEVE ALAN WILSON, JUDGE
                        ACTION NO. 14-CI-00887


AM&W, INC., AND
MALCOLM CHERRY                                                       APPELLEES


                               OPINION
                       REVERSING AND REMANDING

                                  ** ** ** ** **

BEFORE: CALDWELL, McNEILL, AND TAYLOR, JUDGES.

TAYLOR, JUDGE: Thirteen Street Development, LLC, and Vulcan Investments,

LLC, bring this appeal from a June 27, 2019, Trial Order and Judgment upon a

jury verdict awarding AM&W, Inc., and Malcolm Cherry (collectively referred to

as appellees) $33,000 in damages for their claim of wrongful use of civil
proceedings and from a September 19, 2019, order awarding appellees $34,050 in

attorney’s fees.1 For the reasons stated, we reluctantly reverse and remand.

                This action has a tortuous procedural history; thus, for the sake of

clarity, we will only recite those facts necessary for resolution of this appeal.

AM&W, Inc., owned real property located at 927 Payne Street, Bowling Green,

Kentucky. The real property was subject to a lease for a cellular phone tower and

generated significant lease payments therefrom. AM&W’s president was Malcolm

Cherry.

                In November 2004, AM&W entered into an agreement to sell the 927

Payne Street property (real property) and other business assets for $924,080 to

American Machine and Welding, Inc. (American Machine).2 Under the agreement,

AM&W retained the right to receive monthly lease payments from the cellular

tower until the indebtedness ($702,500) owed to AM&W was paid in full by

American Machine. AM&W also filed a mortgage lien upon the real property.

Later, in 2007, American Machine borrowed $50,000 from Lewisburg Banking

Company, and Lewisburg Banking also recorded a mortgage lien upon the real

property to secure repayment of the bank’s loan. At the same time, AM&W and



1
  Appellants also properly and timely filed a motion for judgment notwithstanding the verdict
pursuant to Kentucky Rules of Civil Procedure (CR) 50.02 after entry of the judgment on the
jury verdict. The motion was denied by order entered September 26, 2019.
2
    AM&W, Inc., and American Machine and Welding, Inc., are two separate corporations.

                                              -2-
Lewisburg Banking entered into a Subordination Agreement; therein, it was agreed

that Lewisburg Banking’s mortgage lien would be superior to AM&W’s mortgage

lien.

                 In 2008, Lewisburg Banking filed a foreclosure action in the Warren

Circuit Court (Action No. 08-CI-00840). American Machine had defaulted in its

mortgage payments to Lewisburg Banking. AM&W was also named as a

defendant. A dispute ensued between Lewisburg Banking and AM&W concerning

whether AM&W was entitled to continue receiving the monthly lease payments

from the cellular tower. In an August 7, 2008, order, the circuit court adjudicated:

                       IT IS THEREFORE ORDERED AND ADJUDGED
                 as a matter of act and law that despite the Plaintiff’s
                 priority interest in the mortgaged property, the
                 Defendant, AM&W, Inc. is entitled to continued receipt
                 of the cell tower lease payments. Any purchaser of the
                 property being foreclosed on must necessarily be advised
                 of AM&W’s continued right to receive such payments,
                 and AM&W, Inc.’s rights regarding the cell tower lease
                 payments shall survive even after the mortgaged property
                 is foreclosed upon and sold. Any successor in interest to
                 the foreclosed property shall take same subject to
                 AM&W’s continued rights of receipt of these lease
                 payments.

August 7, 2008, order at 2-3.3

                 Eventually, the master commissioner sold the real property at public

auction to Lewisburg Banking. Thirteen Street Development, LLC (Thirteen


3
    This order was not appealed.

                                            -3-
Street) then purchased the property from Lewisburg Banking on December 19,

2008. Thirteen Street executed a promissory note with American Bank & Trust

Company (American Bank) to secure financing to purchase the real property, and

American Bank was granted a mortgage lien upon said property to secure

repayment of the note indebtedness. The primary principal of Thirteen Street was

Kelly Thomas.

             On December 2, 2011, Thirteen Street filed a complaint in the Warren

Circuit Court against appellees (Action No. 11-CI-01957). In the complaint,

Thirteen Street alleged that it was entitled to the monthly lease payments from the

cellular tower as it possessed fee simple title to the real property upon which the

tower was situated. Appellees filed a motion to dismiss the action, which was

granted by the circuit court. In the order dismissing, the circuit court determined:

             In the Plaintiff’s complaint, the Plaintiff affirmatively
             alleges that the property in issue was sold subject to an
             existing ground lease agreement between the Defendants
             herein and Cingular. The matter involves a cell tower,
             which is conspicuous on the property, open, and obvious.
             The Plaintiff was aware of the existence of the tower, and
             the ground lease that related to same.

                  The Plaintiff’s complaint further reveals the prior
             [August 7, 2008] order of the Warren Circuit Court in
             Case No. 08-CI-840 (Complaint, Paragraph #10). This
             order, which is attached to the Defendant’s motion,
             specifically states:

                   IT IS THEREFORE ORDERED AND
                   ADJUDGED as a matter of fact and law that

                                         -4-
                   despite the Plaintiff’s priority interest in the
                   mortgaged property, the Defendant,
                   AM&W, Inc. is entitled to continued receipt
                   of the cell tower lease payments. Any
                   purchaser of the property being foreclosed
                   on must necessarily be advised of AM&W’s
                   continued right to receive such payments,
                   and AM&W, Inc.’s rights regarding the cell
                   tower lease payments shall survive even
                   after the mortgaged property is foreclosed
                   upon and sold. Any successor in interest to
                   the foreclosed property shall take same
                   subject to AM&W’s continued rights of
                   receipt of these lease payments.

                  The Plaintiff herein, as the successor to Lewisburg
             Banking Company’s ownership of the property in issue,
             took this property subject to AM&W’s continued right to
             receive cell tower lease payments.

January 26, 2012, Order Granting Motion to Dismiss at 1-2.

             Thirteen Street filed a direct appeal (Appeal No. 2012-CA-000328-

MR) to the Court of Appeals. In an Opinion and Order rendered August 16, 2013,

the Court of Appeals dismissed the appeal for lack of jurisdiction to give an

advisory opinion and due to a change of circumstance where Thirteen Street was

administratively dissolved. The Court of Appeals also noted that during the

pendency of the appeal, American Bank foreclosed upon the real property. The

real property was sold by the master commissioner to Vulcan Investments, LLC,

another entity owned by Kelly Thomas. A motion for discretionary review was




                                         -5-
denied by the Kentucky Supreme Court on June 11, 2014 (Appeal No. 2013-SC-

000730-D).

               Shortly thereafter, on July 23, 2014, Thirteen Street and Vulcan

Investments (collectively referred to as appellants) filed a declaratory judgment

action (Action No. 14-CI-00887) against appellees in the Warren Circuit Court.

We again note that Kelly Thomas was a principal member of both Thirteen Street

and Vulcan Investments. In the complaint, appellants again claimed entitlement to

the monthly lease payments as fee simple owner of the real property upon which

the cellular tower was situated.4

               Appellees filed a motion to dismiss and a counterclaim. Appellees

argued that the complaint should be dismissed as the circuit court had previously

ruled in Action Nos. 08-CI-00840 and 11-CI-01957 that AM&W was entitled to

the lease payments. In their counterclaim, appellees maintained, inter alia, that

“the conduct of . . . [appellants] in bringing both [Action Nos.] 11-CI-1957 and 14-

CI-887 gives rise to the torts of . . . malicious prosecution and/or wrongful use of a

civil proceeding.” Motion to Dismiss and Counterclaim at 7.

               By order entered September 2, 2014, the circuit court granted

appellants’ motion to dismiss. The circuit court concluded:



4
 Vulcan Investments, LLC, held fee simple title to the real property at the time of filing this
action in 2014.

                                                -6-
     The matter involves a cell tower, which is
conspicuous on the property, open, and obvious. The
Plaintiffs have been aware of the existence of the tower,
and the ground lease that is related to same throughout
these proceedings.

     By a prior order of the Warren Circuit Court in Case
No. 08-CI-840, entered on August 2, 2008, this Court
held:

      IT IS THEREFORE ORDERED AND
      ADJUDGED as a matter of fact and law that
      despite the Plaintiff’s priority interest in the
      mortgaged property, the Defendant,
      AM&W, Inc. is entitled to continued receipt
      of the cell tower lease payments. Any
      purchaser of the property being foreclosed
      on must necessarily be advised of AM&W’s
      continued right to receive such payments,
      and AM&W, Inc.’s rights regarding the cell
      tower lease payments shall survive even
      after the mortgaged property is foreclosed
      upon and sold. Any successor in interest to
      the foreclosed property shall take same
      subject to AM&W’s continued rights of
      receipt of these lease payments.

      The Plaintiffs herein have been aware of this order
at all times relevant and well before this current litigation
was initiated. This Order from 08-CI-840 was never
appealed, and it is no longer appealable.

     Undaunted by the Order referenced above, Thirteen
Street initiated a subsequent action in the Warren Circuit
Court in Case No. 11-CI-1957. It concerned the very
same cell tower and the rights to the lease payments
regarding same. Based upon the Court’s clear and
unequivocal decision in 08-CI-840, the 11-CI-1957 was
dismissed at the outset of this case by an order entered on


                             -7-
             January 26, 2012. This Order expressly references the
             08-CI-840 litigation and the order of August 2, 2008.

                 Thirteen Street appealed to the Kentucky Court of
             Appeals. Its appeal was dismissed by the Court of
             Appeals on August 16, 2013. Thirteen Street sought a
             reconsideration by the Court of Appeals, which was
             denied by Order of September 20, 2013. Thirteen Street
             sought discretionary review by the Kentucky Supreme
             Court, which was also denied.

                   Based upon the above, the Defendants’ motion to
             dismiss now before the Court, is SUSTAINED. The
             facts have not changed. The law has not changed. This
             Court ruled back on August 7, 2008[,] that Cherry and
             AM&W were entitled to the cell tower lease payments in
             issue. This Court made the exact same ruling again on
             January 26, 2012. Thirteen Street knew all this when it
             purchased the property. Vulcan knew it when it
             purchased the property. Kelly Thomas is a principal
             member of both entities, and the record further reveals
             that the Master Commissioner announced at these sales
             that cell tower rights were not being conveyed.

September 2, 2014, Order at 1-2. The circuit court included complete Kentucky

Rules of Civil Procedure (CR) 54.02 finality language.

             Appellants thereupon pursued a direct appeal (Appeal No. 2014-CA-

001471-MR) to the Court of Appeals, and the Court of Appeals affirmed the

September 2, 2014, order, by opinion rendered on January 15, 2016. In so doing,

the Court of Appeals determined that appellants’ “purchased the 927 Payne Street

property subject to that limitation [appellees retained right to receive cellular lease




                                          -8-
payments] and are bound by it.” Thirteen Street Dev., LLC v. AM&W, Inc., No.

2014-CA-001471-MR, 2016 WL 194799, at * 3 (Ky. App. Jan. 15, 2016).5

               Subsequently, appellees’ counterclaim against appellants asserting

wrongful use of civil proceedings proceeded to a jury trial in June of 2019. The

jury ultimately found in favor of appellees and awarded $33,000 in compensatory

damages. The circuit court thereafter awarded appellees $34,050 in attorney’s

fees.6 Appellants filed a CR 50.02 motion for judgment notwithstanding the

verdict, which was denied by order entered September 26, 2019. This appeal

followed.

                            Wrongful Use of Civil Proceedings

               The Kentucky Supreme Court has set forth the elements of a wrongful

use of civil proceedings/malicious prosecution claim, as follows:7

                1) the defendant initiated, continued, or procured a
                   criminal or civil judicial proceeding, or an


5
 The counterclaim for wrongful use of civil proceedings apparently was held in abeyance by the
parties pending the appeal of the order dismissing the complaint.
6
  During the course of trial, the court granted appellants’ directed verdict motion on the
attorney’s fees claim, since no evidence was presented at trial on this issue. Upon entry of
judgment on the jury verdict, the court entered an order on September 19, 2019, awarding
attorney’s fees based upon the “equitable power” of the court, while acknowledging that
attorney’s fees are a component of damages in a malicious prosecution case.
7
  In Martin v. O’Daniel, 507 S.W.3d 1, 11 (Ky. 2016), the Kentucky Supreme Court appears to
have merged the two torts of malicious prosecution and wrongful use of civil proceedings, even
though the RESTATEMENT (SECOND) OF TORTS §§ 653 and 674 (1977) and prior common law had
clearly differentiated the two. See Prewitt v. Sexton, 777 S.W.2d 891, 893-94 (Ky. 1989);
Mapother and Mapother, P.S.C. v. Douglas, 750 S.W.2d 430, 431 (Ky. 1988).

                                               -9-
                 administrative disciplinary proceeding against the
                 plaintiff;

              2) the defendant acted without probable cause;

              3) the defendant acted with malice, which, in the
                criminal context, means seeking to achieve a purpose
                other than bringing an offender to justice; and in the
                civil context, means seeking to achieve a purpose
                other than the proper adjudication of the claim upon
                which the underlying proceeding was based;

              4) the proceeding, except in ex parte civil actions,
                terminated in favor of the person against whom it was
                brought; and

              5) the plaintiff suffered damages as a result of the
                proceeding.

Martin v. O’Daniel, 507 S.W.3d 1, 11-12 (Ky. 2016).

             Appellants maintain that appellees did not prove the elements of a

wrongful use of civil proceedings claim, thus entitling them to a directed verdict at

the close of proof at trial. In particular, appellants contend that appellees failed to

prove lack of probable cause as appellants relied upon the advice of counsel in

filing both Action Nos. 11-CI-01957 and 14-CI-00887. Appellants maintain that

advice of counsel is an absolute defense to a claim for wrongful use of civil

proceedings. Appellants point to the testimony of Brian Lowder, who represented

Thirteen Street in Action No. 11-CI-01957 and who filed the complaint for

appellants in Action No. 14-CI-00887 against appellees. According to appellants,

Lowder testified that he advised Thomas to initiate both circuit court actions (Nos.

                                          -10-
11-CI-01957 and 14-CI-00887) for the purpose of obtaining a full adjudication on

the merits of the issue of whether appellants were entitled to the rental income

from the cellular tower. Appellants also cite to Lowder’s testimony that he was

fully apprised of all the material facts by Thomas. And, appellants state that

Thomas testified that he relied upon Lowder’s advice in filing both actions against

appellees. Appellants believe that the material facts were uncontroverted upon

whether Thomas relied upon Lowder’s advice, thus entitling them to a directed

verdict.

              A directed verdict is proper “if under the evidence as a whole, it

would be clearly unreasonable for a jury to find guilt (or liability)[.]” Mountain

Water Dist. v. Smith, 314 S.W.3d 312, 314 (Ky. App. 2010) (quoting

Commonwealth v. Benham, 816 S.W.2d 186, 187 (Ky. 1991)). The evidence and

reasonable inferences therefrom must be construed in a light most favorable to the

nonmoving party. Radioshack Corp. v. ComSmart, Inc., 222 S.W.3d 256, 261 (Ky.

App. 2007).

                      A. Probable Cause – Advice of Counsel

              Reliance upon the advice of counsel is recognized as a complete

defense to a wrongful use of civil proceedings claim as it conclusively

demonstrates the element of probable cause. Lexington Cab Co., Inc. v. Terrell,

137 S.W.2d 721, 724 (Ky. 1940); Kirk v. Marcum, 713 S.W.2d 481, 483 (Ky. App.


                                         -11-
1986). More specifically, the Kentucky Supreme Court has adopted the

RESTATEMENT (SECOND) OF TORTS § 675 (1977), which is entitled Existence of

Probable Cause and provides:

             One who takes an active part in the initiation,
             continuation or procurement of civil proceedings against
             another has probable cause for doing so if he reasonably
             believes in the existence of the facts upon which the
             claim is based, and either

                    (a) correctly or reasonably believes that under
                        those facts the claim may be valid under the
                        applicable law, or

                    (b) believes to this effect in reliance upon the
                        advice of counsel, sought in good faith and
                        given after full disclosure of all relevant facts
                        within his knowledge and information.

Mapother v. Mapother, 750 S.W.2d at 431; see also D’Angelo v. Mussler, 290

S.W.3d 75, 80 (Ky. App. 2009). Under section (b) of the above Restatement, it is

noted that “the advice of counsel is a protection even though it consists merely of

an opinion that the facts so known or believed afford a chance, whether great or

small, that the claim asserted in the civil proceedings may be upheld.”

RESTATEMENT (SECOND) OF TORTS § 675 cmt. g. (1977). The Kentucky Supreme

Court has also stated that “[t]he rule is that where it is shown the defendant . . .

before instituting the original action laid all material facts before a competent

attorney and was advised by him to proceed with the suit, the advice of counsel is a




                                          -12-
complete bar to an action for malicious prosecution, even though the attorney was

in error.” Harter v. Lewis Stores, Inc., 240 S.W.2d 86, 88 (Ky. 1951).

             It must be emphasized that the issue of probable cause is one of law

for the court to resolve, not the jury. Prewitt v. Sexton, 777 S.W.2d 891, 894 (Ky.

1989); D’Angelo, 290 S.W.3d at 80. However, if the facts relevant to probable

cause are disputed, the jury must resolve such factual dispute. Stated differently,

“[t]he jury’s role is limited to adjudicating the facts necessary to enable the court to

determine the existence, or lack, of probable cause.” D’Angelo, 290 S.W.3d at 80;

see also RESTATEMENT (SECOND) OF TORTS § 681B (1977). So, “[i]t is only in

circumstances where the trial court has decided that if certain facts exist they

establish lack of probable cause, and the existence of such facts is in dispute, that

there is a fact question for the jury to decide.” Prewitt, 777 S.W.2d at 895.

             At trial, Thomas testified that he consulted with Lowder prior to filing

Action Nos. 11-CI-01957 and 14-CI-00887. Thomas also testified that his

motivation for filing the actions was to receive an adjudication on the merits as to

whether appellants were entitled to lease payments from the cellular tower.

According to Thomas, Lowder advised him to pursue both actions, and he

followed Lowder’s advice. Lowder testified that he advised Thomas to file both

actions (Nos. 11-CI-01957 and 14-CI-00887). According to Lowder, he did not

believe that the circuit court’s ruling was legally correct and filed successive


                                         -13-
actions in the circuit court in an attempt to achieve a ruling from the Court of

Appeals upon the “merits.” Lowder affirmatively stated that he advised Thomas to

file both actions and that Thomas had disclosed all material facts to him.

              Upon review of the videotaped trial proceedings, it does not appear

that appellees introduced any evidence that contradicted Thomas’s and/or

Lowder’s testimony, and appellees do not cite this Court to any such evidence in

their brief.8 As such, the uncontroverted facts demonstrated that Thomas consulted

with Lowder before filing both actions, Thomas disclosed the material facts to

Lowder, Lowder advised Thomas to file both actions, and Thomas relied upon

such advice in filing and pursuing the actions on behalf of Thirteen Street and

Vulcan Investments. These facts stand unrefuted in the record. The burden of

proof was on appellees to prove lack of probable cause, not the converse. Prewitt,

777 S.W.2d 891.

              Thus, as to Thomas, the record does not reflect a lack of probable

cause in filing the 2014 action, as he clearly relied upon the advice of counsel.

However, whether attorney Lowder acted with probable cause in filing this action

is another matter. Unfortunately, he was not named a party below, yet his good

faith conduct was clearly implicated in Instruction No. 3, which likely influenced


8
 We also point out that no evidence was introduced questioning whether Brian Lowder was a
competent and disinterested attorney. See Kirk v. Marcum, 713 S.W.2d 481, 483-84 (Ky. App.
1986).

                                           -14-
the jury’s vote based on the instruction. Submitting whether Thomas acted in good

faith to the jury was in error (the trial court’s terminology to address malice,

presumably to satisfy the Martin v. O’Daniel revised articulation of the tort). See

Martin v. O’Daniel, 507 S.W.3d 1. However, attorney Lowder’s conduct is not

exonerated by this Opinion. Clearly, he was aware of the final judgment entered in

2008 adjudicating the rights to the cell tower lease payments when he filed both

actions in 2011 and 2014. And, he wrongfully sought an advisory opinion from

this Court in 2012 as discussed in the 2013 Opinion (Appeal No. 2012-CA-

000328-MR). Even more problematic, as this Court noted in its 2016 Opinion,

counsel’s filing of the 2014 action constituted an unauthorized collateral attack on

the 2008 judgment. The essence of counsel’s “merits” argument was essentially

seeking an advisory opinion from this Court on two occasions. Any competent

appellate lawyer knows this Court will not give advisory opinions. We plainly

stated in Appeal No. 2012-CA-000328-MR:

             But we do lack jurisdiction to decide this appeal, because
             we do not have the power to render advisory opinions.
             Thirteen Street admits that it is seeking an advisory
             opinion as to whether subsequent purchasers of land once
             owned by Thirteen Street are bound by the Warren
             Circuit Court order awarding the appellees ownership of
             the cellular telephone tower lease payments.

                    This Court has repeatedly reaffirmed the
                    proposition that it has no jurisdiction to
                    decide issues which do not derive from an
                    actual case or controversy. Ky. Const. §

                                         -15-
                      110, In Re Constitutionality of House Bill
                      No. 222, 262 Ky. 437, 90 S.W. 692 (1936)
                      (“Power to render advisory opinions
                      conflicts with Kentucky Constitution
                      Section 110 and thus cannot be exercised by
                      the Court”). Recently, in Philpot v. Patton,
                      Ky., 837 S.W.2d 491, 493 (1992), we
                      reiterated that “[o]ur courts do not function
                      to give advisory opinions, even on important
                      public issues, unless there is an actual case
                      or controversy.” Commonwealth v. Hughes,
                      873 S.W.2d 828, 829-30 (Ky. 1994).

Thirteen Street Development, LLC v. AM&W, No. 2012-CA-000328-MR, 2013

WL 4400515, *2 (Ky. App. Aug 16, 2013).

              We again must emphasize that after receiving this admonition from

the Court of Appeals and after the Supreme Court declined review of this Court’s

2013 Opinion, Lowder filed the 2014 action on behalf of Thirteen Street and

Vulcan Investments, seeking the very same relief he sought in 2011. Had Lowder

been named a party to the counterclaim pursuant to CR 13.08, the existence of

probable cause and improper purpose for the lawyer and client would have been

assessed separately by the jury, assuming appellants sought counsel’s advice in

good faith and made the proper disclosures.9 Based on Instruction No. 3,

presumably the jury thought Lowder acted in bad faith in filing the complaint.



9
 See RESTATEMENT (THIRD) OF THE LAW GOVERNING LAWYERS § 57 cmt. d. and f. (2000) and
CR 11. However, there is nothing in the record that indicates why the attorney’s good faith was
implicated in Instruction No. 3, given he was not a named party.

                                             -16-
This bad faith could not be imputed to Thomas or appellants. And, we also note

there are proper procedures to collaterally attack a final judgment as previously set

out by this Court in the 2016 Opinion, which did not occur in this case.

             As hereinbefore stated, the reliance upon advice of counsel is a

complete defense to a wrongful use of civil proceedings claim as it conclusively

demonstrates probable cause. See Lexington Cab Co., 137 S.W.2d at 724; Kirk,

713 S.W.2d at 483. Appellants having established probable cause based on advice

of counsel, we must conclude that the circuit court erred by denying appellants’

motion for directed verdict and motion for judgment notwithstanding the verdict.

See Prewitt, 777 S.W.2d at 894; D’Angelo, 290 S.W.3d at 80.10

             Notwithstanding, we note that no court, including this Court, should

condone vexatious litigation designed for the sole purpose of harassing or

annoying a litigant. Had there been any evidence that appellants conspired with

their attorney to file this action for an improper purpose and thus without probable

cause, then our decision would likely be different.

             We view any remaining contentions of error as moot.




10
  This Court is duty bound to follow Kentucky Supreme Court precedent. Supreme Court Rule
1.030(8)(a).

                                          -17-
             In sum, we hold that the circuit court committed error by denying

appellants’ motion for directed verdict and motion for judgment notwithstanding

the verdict at the conclusion of the trial.

             For the foregoing reasons, the Trial Order and Judgment and order

awarding attorney’s fees by the Warren Circuit Court are reversed and the case is

remanded to the trial court for proceedings consistent with this Opinion.

             ALL CONCUR.

 BRIEF FOR APPELLANTS:                        BRIEF FOR APPELLEES:

 D. Bailey Walton                             Matthew J. Baker
 Bowling Green, Kentucky                      Bowling Green, Kentucky




                                          -18-